DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCES TO RELATED APPLICATION 
2.          Korean Patent Application No. 10-2020-0018288, filed on February 14, 2020, in the Korean Intellectual Property Office, and entitled: "Semiconductor Package and Method of Manufacturing the Same" is incorporated by reference herein in its entirety.
    						Claims status                                                
3.                 Claims 1-5, 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-9, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-20, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 8-20 groups ll, as set forth in the Office action mailed on 08/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                                       Allowable Subject Matter
s 1-5, 7-15, 17-21 are allowed.                                                                        

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1-5, 7, the prior art failed to disclose or reasonably suggest an under bump metal (UBM) on upper surfaces of the second insulation pattern and the patterned portion and filling the opening, the UBM including a first locking hole that exposes an edge portion of an upper surface of the ball land; a seed layer interposed between the second insulation pattern and the UBM, and interposed between the RDL and the UBM; and a conductive ball on an upper surface of the UBM, the conductive ball including a first locking portion in the first locking hole, wherein the first locking hole has an area of about 10% to about 50% of an area of the upper surface of the UBM.

7.           Regarding claims 8-15, 17-20, the prior art failed to disclose or reasonably suggest an under bump metal (UBM) on upper surfaces of the second insulation pattern and the patterned portion and filling the opening, the UBM including a locking hole; a seed layer interposed between the second insulation pattern and the UBM, and interposed between the RDL and the UBM; and a conductive ball on an upper surface of the UBM, the conductive ball including a locking portion in the locking hole.

8.           Regarding claim 21, the prior art failed to disclose or reasonably suggest an under bump metal (UBM) on upper surfaces of the second insulation pattern and the patterned portion and filling the opening, the UBM including a first locking hole that exposes an edge portion of an upper surface of the ball land; a seed layer interposed between the second insulation pattern and the UBM, and interposed between the RDL and the UBM; and a conductive ball on an upper surface of the UBM, the conductive ball including a first locking portion in the first locking hole. 


Remarks:
The closest prior arts are CHEN et al., (US 2013/0228897), and Tsai et al., US 20100283148 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......an under bump metal (UBM) on upper surfaces of the second insulation pattern and the patterned portion and filling the opening, the UBM including a first locking hole that exposes an edge portion of an upper surface of the ball land; a seed layer interposed between the second insulation pattern and the UBM, and interposed between the RDL and the UBM; and a conductive ball on an upper surface of the UBM, the conductive ball including a first locking portion in the first locking hole, as recited in the claim.
     
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899